Title: To Thomas Jefferson from Stevens Thomson Mason, 5 September 1800
From: Mason, Stevens Thomson
To: Jefferson, Thomas



Dear Sir
Rasberry Plain Septr: 5th 1800

I recd yours of the 10th Ulto with the Enclosure. I some time ago sent you some Peruvian winter-grass by post; it was certainly as justifiable that you should receive it under your privelege of franking as that Connecticut shirts and leather breeches should be sent home to wash under the same privilege. The contest in Maryland is very warm. I think they will get a republican House of Delegates. the people are every where much roused at the meditated attempt to take from them the right of voting for Electorsall the Aristocrats of Geo Town & the City of Washington are embodied agt my brother. I believe he will defeat them, tho’ he is himself very doubtful of it. he writes me however that tho’ he may probably lose his  own election he shall get in two out of four agt changing the mode of election. their whole push is at him and he says that they lie with so much address and industry that he is fearful he shall not be able to counteract them. he spares no pains but he has a Host to contend with and but little assistance when ever he can bring them forth to public discussion (of which they are extremely shy) he gets the better of them. they seem now to depend upon circulating in private political misrepresentation and the most unfounded personal slander, there is scarce a County in the State in which he would have had such hardy Combatants.—J F Mercer is said to be very secure in his Election. can you believe that […] will give a republican Vote? yet some good calculators count upon the whole of the Votes of that State in our favor. I confess I want faith.I am Dear Sir with great respect & regard
Your Friend & Servt

Stes. Thon. Mason


PS What are the accounts or expectations from N Carolina?

